Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the supplemental amendment, filed 2/4/2021, and entered.  Claims 1, 3, 8, 16 are amended; claims 6-7, 14-15 are cancelled; and claim 17 is added.  Accordingly, claims 1-5, 8-13 and 16-17 are currently pending in the application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lanny Tucker on 2/4/2021 (cf. interview summary).
Claim 1:
Delete “either” (line 12) before “by the following formula (line 12) and after “carboxylate is represented” (line 12).
Claim 3:
Delete “either” (line 12) before “by the following formula (line 12) and after “carboxylate is represented” (line 12).
Claim 8:
Insert “, and the oxime compound is represented by the following formula (IV): 
    PNG
    media_image1.png
    145
    96
    media_image1.png
    Greyscale
wherein R5 and R6 are independently hydrogen or an alkyl group having 1 to 6 carbon atoms, provided that at least one of R5 and R6 is the alkyl group, or R5 and R6 can together represent the carbon atoms sufficient to provide a 5- or 6-membered carbocyclic ring; and R7 is hydrogen, an alkyl group having 1 to 6 carbon atoms, an acyl group having 1 to 6 carbon atoms, a -C(=O)R8 group, or a carbonyloxyalkyl group [-C(=O)OR8], wherein R8 is hydrogen or an alkyl having 1 to 6 carbon atoms” after “2,4-dihydroxy-2,4-dimethylpentanedioic acid” (line 17) and before “.” (line 20).
Claim 17:
Delete “either” (line 12) before “by the following formula (line 12) and after “carboxylate is represented” (line 12)

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons:
The cited prior art of record do not teach an article comprising a substrate and having on at least the first supporting side an electrically-conductive silver metal-containing thin film or patterns comprising silver metal, oxime compound and the α-oxy carboxylate.  Specifically, the cited prior art do not teach an article comprising the α-oxy carboxylate species of present claims.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764